DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/21/2022, 1/13/2022, 4/7/2021, 3/19/2021, 11/17/2020, 10/29/2020 and 6/25/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 18 objected to because of the following informalities:  claim 18 recited “fluid delivery pathway )”.  The examiner suggests changing to “fluid delivery pathway”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GRISWOLD, JR. et al. (US Patent Appl. Pub. No. 2019/0360013 A1).
[Re claim 1] GRISWOLD discloses a solid substrate having polymerases and polynucleotides tethered to the surface (see figure 1 and paragraph [0016]).
[Re claim 4] GRISWOLD discloses the device wherein the polymerases are template-independent polymerases (see figure 1 and paragraph [0016]).
[Re claim 5] GRISWOLD discloses the device wherein the polymerases are tethered to the surface by a linker (see figure 1 and paragraph [0016]).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 4-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by NGUYEN (US Patent Appl. Pub. No. 2021/0047669 A1).
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
[Re claim 1] NGUYEN discloses a solid substrate (104) having polymerases (106) and polynucleotides tethered to the surface (see figure 1 and paragraph [0024]-[0027]). 
[Re claim 2] NGUYEN discloses the device wherein the solid substrate comprises a microelectrode array (see paragraph [0049]).
[Re claim 4] NGUYEN discloses the device wherein the polymerases are template-independent polymerases (paragraph [0005]).
[Re claim 5] NGUYEN discloses the device wherein the polymerases are tethered to the surface by a linker (paragraph [0020]).

Allowable Subject Matter
Claims 3 and 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-20 are allowed.
The following is an examiner's statement of reasons for allowance: Claim 8 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the method, the step of a. changing a rate of nucleotide polymerization that extends polynucleotides tethered to the surface of the solid substrate at a selected location on the surface of the solid substrate; b. contacting the solid substrate with a selected species of nucleotide; c. washing the solid substrate to remove free nucleotide; and d. iteratively repeating steps a-c.  These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Clam 18 is allowable if overcome the claim objection.  Claim 18 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the device, wherein solid substrate having polymerases and polynucleotides tethered to the surface; means for changing a rate of nucleotide polymerization at a selected location on the surface of the solid substrate; a fluid delivery pathway configured to contact the solid substrate with a selected nucleotide; and control circuity configured to change the selected location and activate the fluid delivery pathway.  These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 9-17 and 19-20 depend from claim 8 or 18 so they are allowable for the same reason.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYOUNG LEE whose telephone number is (571)272-1982. The examiner can normally be reached M to F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571)272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYOUNG LEE/           Primary Examiner, Art Unit 2895